 1

 2

 3

 4

 5

 6

 7                              THE DISTRICT COURT OF GUAM

 8
     SHANDHINI RAIDOO, et al.,                               CIVIL CASE NO. 21-00009
 9
                          Plaintiffs,
10
                   vs.                                                ORDER
11
     LEEVIN TAITANO CAMACHO, et al.,
12
                          Defendants.
13

14
            The court will hear the Objections to the Report and Recommendation, ECF No. 33, on
15
     August 5, 2021, 2021 at 8:15 a.m.
16
            SO ORDERED.
17

18                                                 /s/ Frances M. Tydingco-Gatewood
                                                       Chief Judge
19                                                 Dated: Jul 09, 2021

20

21

22

23

24

                                                  1

                 Case 1:21-cv-00009 Document 37 Filed 07/09/21 Page 1 of 1
